United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1441
                                  ___________

Philip L. Burgess,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
U.S. Parole Commission,                *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: April 5, 2007
                               Filed: April 9, 2007
                                ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Philip L. Burgess appeals the district court’s1 order denying his 28 U.S.C.
§ 2241 petition, wherein he challenged the failure of the United States Parole
Commission to convert his foreign sentence to a sentence for an analogous United
States offense pursuant to 18 U.S.C. § 4106A, following his transfer to the United
States to serve a sentence imposed in Mexico. Having conducted careful de novo
review, see Hutchings v. U. S. Parole Comm’n, 201 F.3d 1006, 1008-09 (8th Cir.



      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
2000) (standard of review), we affirm the judgment of the district court for the reasons
explained by the court.2 See 8th Cir. R. 47B.
                        ______________________________




      2
      We decline to consider Burgess’s arguments raised for the first time on appeal,
which are based on allegations not made in the district court. See Naucke v. City of
Park Hills, 284 F.3d 923, 927 n.2 (8th Cir. 2002).

                                          -2-